DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 16 May 2022 is acknowledged.  Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 16 May 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 21 October 2019, have been considered.

Drawings
The drawings received on 21 October 2019 are accepted.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. Claims 12-14 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a piezoelectric actuator having a vibration plate, a first piezoelectric body, a second piezoelectric body, a first electrode arranged between the vibration plate and the first piezoelectric body, a second electrode arranged between the first piezoelectric body and the second piezoelectric body, and a third electrode arranged on a side, of the second piezoelectric body, which is opposite to the first piezoelectric body, where the second piezoelectric body covers at least a part of a first end surface of the first piezoelectric body, the first end surface being an end surface in a first direction orthogonal to a thickness direction, and the first end surface is inclined with respect to the first direction at an inclination angle smaller than that of a second end surface of the second piezoelectric body, the second end surface being an end surface in the first direction.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-11 are allowed for being dependent upon claim 1.
European Patent Application No. EP 1346828 A2 to Junhua disclose a piezoelectric actuator (Fig. 10B, element 26) having a vibration plate (Fig. 10B, element 23), a first piezoelectric body (Fig. 10B, element 35), a second piezoelectric body (Fig. 10B, element 34), a first electrode (Fig. 10B, element 38) arranged between the vibration plate and the first piezoelectric body, a second electrode (Fig. 10B, element 33) arranged between the first piezoelectric body and the second piezoelectric body, a third electrode (Fig. 10B, element 36) arranged on a side, of the second piezoelectric body, which is opposite to the first piezoelectric body and a first end surface (Fig. 10B, element Y) where the first end surface is inclined with respect to a first direction at an inclination angle (paragraph 0102).  However, Junhua fails to disclose the second piezoelectric body covers at least a part of a first end surface of the first piezoelectric body and the first end surface is inclined with respect to the first direction at an inclination angle smaller than that of a second end surface of the second piezoelectric body.
United States Patent No. 8,820,898 to Miyazawa et al. disclose a piezoelectric actuator (Fig. 10, element 1000) having a vibration plate (Fig. 10, element 26), a first piezoelectric body (Fig. 10, element 12a), a second piezoelectric body (Fig. 10, element 12b), a first electrode (Fig. 10, element 10) arranged between the vibration plate and the first piezoelectric body, and a third electrode (Fig. 10, element 14) arranged on a side, of the second piezoelectric body, which is opposite to the first piezoelectric body, where the second piezoelectric body (Fig. 10, element 12b) covers at least a part of a first end surface (Fig. 10, element 12a, i.e. non horizontal portion) of the first piezoelectric body, the first end surface being an end surface in a first direction (Fig. 10, i.e. left/right direction) orthogonal to a thickness direction (Fig. 10, i.e. up/down direction), and the first end surface is inclined (Fig. 10 below) with respect to the first direction at an inclination angle smaller than that of a second end surface (Fig. 10 below) of the second piezoelectric body, the second end surface being an end surface in the first direction.  However, Miyazawa fails to disclose a second electrode arranged between the first piezoelectric body and the second piezoelectric body.
[AltContent: arrow]
[AltContent: textbox (inclination angles)][AltContent: arrow]
    PNG
    media_image1.png
    362
    418
    media_image1.png
    Greyscale


United States Patent No. 8,870,352 to Nakayama et al. disclose a piezoelectric actuator (Fig. 7, element 200) having a vibration plate (Fig. 7, element 10), a first piezoelectric body (Fig. 7, element 30), a second piezoelectric body (Fig. 7, element 50), a first electrode (Fig. 7, element 20) arranged between the vibration plate and the first piezoelectric body, and a third electrode (Fig. 7, element 60) arranged on a side, of the second piezoelectric body, which is opposite to the first piezoelectric body, where the second piezoelectric body (Fig. 7, element 50) covers at least a part of a first end surface (Fig. 7, element 30, i.e. non horizontal portion) of the first piezoelectric body, the first end surface being an end surface in a first direction (Fig. 10, i.e. left/right direction) orthogonal to a thickness direction (Fig. 10, i.e. up/down direction).  However, Nakayama fails to disclose a second electrode arranged between the first piezoelectric body and the second piezoelectric body.
United States Patent No. 10,500,853 to Nakayama et al. disclose a piezoelectric actuator (Fig. 10) having a vibration plate (Fig. 10, element 36), a first piezoelectric body (Fig. 10, element 373), a first electrode (Fig. 10, element 371), and a third electrode (Fig. 10, element 372), where the first piezoelectric body includes inclination angles (Fig. 10, elements θ1, θ2).  However, Nakayama fails to disclose a second piezoelectric body and a second electrode arranged between the first piezoelectric body and the second piezoelectric body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        06/01/2022